Citation Nr: 0001250	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-29 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of 
lumbosacral strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of a 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which denied entitlement to a compensable rating for 
residuals of lumbosacral strain.

During the pendency of the appeal, the RO increased the 
disability rating for residuals of lumbosacral strain from 0 
to 10 percent, effective September 2, 1997.

The veteran has perfected an appeal of the February 1996 
decision, which appeal is now before the Board.



REMAND

The veteran's claim is well grounded.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A veteran's 
assertion that his disability has worsened serves to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

A review of the record demonstrates that service connection 
is presently in effect for lumbosacral strain, which has been 
assigned a 10 percent disability evaluation under Diagnostic 
Code 5295.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or § 4.45 (1998).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided by the Court in DeLuca must 
be followed in adjudicating the veteran's increased rating 
claim.  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

While the veteran was afforded a VA examination in February 
1999, the information received as a result of these 
examinations is not sufficiently detailed for determining 
whether an increased evaluation is warranted under §§ 4.40 or 
4.45.  

VA regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1999); see 38 C.F.R. 
§ 19.9 (1999).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

The examiner did not report whether the veteran had listing 
of the whole spine, positive Goldthwait's sign, or whether 
there was abnormal mobility on forced motion.  The examiner 
also did not sufficiently describe loss of lateral motion or 
report whether there was any additional loss of spinal motion 
due to pain on use or during flareups.  It was also unclear 
to what degree the noted abnormalities were attributable to 
the service connected condition.

Such findings are necessary in order for the Board to render 
an adequate decision.  See Johnson v. Brown, 9 Vet. App. 7, 
10 (1996) (Board was required to secure an examination that 
reported whether the reported range of motion represented 
unilateral loss of spinal motion in a standing position and 
whether there was muscle spasm on extreme forward bending).

The examiner indicated that there were "no records to 
review."  Review of the veteran's surgical records and 
records from medical examinations and treatment is necessary 
to ensure a fully informed decision.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran supply the names, dates, and 
places, of any individuals or treatment 
facilities that have treated him for any 
low back disorder since February 1999.  
After having received proper 
authorization from the veteran, the RO 
should obtain copies of any records that 
are not already part of the claims file 
and associate them with the claims file.

2.  The RO should schedule the veteran 
for a VA musculoskeletal examination of 
the low back to determine the nature and 
severity of his service-connected 
lumbosacral strain.  All appropriate 
tests and studies should be performed and 
all findings must be reported in detail.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review prior to the 
examination.

If loss of range of motion is present, 
the examiner should comment on whether 
the loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiner is 
further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to the low back 
and lower extremities and to make 
specific findings as to whether each 
complaint is related to the service-
connected lumbosacral strain.  The 
examiner is also requested to render an 
opinion as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints.  The examiner is further 
requested to indicate the presence or 
absence of the following: muscle spasm on 
extreme forward bending; unilateral loss 
of lateral spine motion in standing 
position; listing of whole spine to 
opposite side; positive Goldwaithe's 
sign; marked limitation of forwarding 
bending in standing position; loss of 
lateral motion with osteoarthritic 
changes; narrowing or irregularity of 
joint space; or some of the above with 
abnormal mobility on forced motion.

3.  The examiner is also requested to 
comment on whether pain and limitation of 
motion, if any, is attributed solely to 
the service-connected lumbosacral strain, 
and whether the service-connected 
lumbosacral strain cause weakened 
movement, fatigability, or 
incoordination.  The examiner should 
comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

4.  The examiner should also comment on 
whether pain is visibly manifested on 
movement of the joint, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the lumbosacral strain, 
the presence or absence of changes in 
condition of the skin as indicative of 
disuse due to the lumbosacral strain, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected lumbosacral strain.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies, or 
opinions requested, appropriate 
corrective action should be implemented.

6.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for lumbosacral 
strain.  The RO review should include 
consideration of the provisions of 38 
C.F.R. §§ 3.321(b)(1), 4.40, 4.45, and 
4.59, and DeLuca v. Brown.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to evaluate his claim, 
and that a failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



